       Case 4:20-cv-00976 Document 31 Filed on 08/04/21 in TXSD Page 1 of 3
                                                                                         United States District Court
                                                                                           Southern District of Texas

                                                                                              ENTERED
                       IN THE UNITED STATED DISTRICT COURT                                  August 05, 2021
                       FOR THE SOUTHERN DISTRICT OF TEXAS                                  Nathan Ochsner, Clerk
                                 HOUSTON DIVISION

HSBC BANK USA, NATIONAL                            §
ASSOCIATION AS TRUSTEE FOR                         §
MASTR REPERFORMING LOAN                            §
TRUST 2005-2 MORTGAGE PASS­                        §
THROUGH CERTIFICATES,                              §
                                                   §          Civil Action No. 4:20-cv-976
     Plaintiff,                                    §
                                                   §
v.                                                 §
                                                   §
JESSICA KELLY, KIERSTEN KELLY,                     §
AND CLAYTON KELLY,                                 §
                                                   §
     Defendants.                                   §
                                      DEFAULT JUDGMENT

        Came on to be considered the above-entitled and numbered cause wherein Plaintiff HSBC

Bank USA, National Association as Trustee for MASTR Reperforming Loan Trust 2005-2

Mortgage Pass-Through Certificates ("Plaintiff'), is the Plaintiff and Jessica Kelly, Kiersten Kelly,

and Clayton Kelly ("Defendants") are the Defendants. Despite having been duly and legally

summoned to appear and answer, Defendants failed to appear and answer, and wholly made default

on Plaintiff's claims against them.

                                                  I.

        Plaintiff's Original Complaint ("Complaint") was served upon the Defendants according

to law and returned to the Clerk where it remained on file for the time required by law. The Court

has read the pleadings and the papers on file, and is of the opinion that the allegations of Plaintiff's

Complaint have been admitted by Defendants. The Court further finds that Plaintiff does not seek

monetary damages against the Defendants, but instead seeks certain declarations and a judgment

allowing foreclosure of the real property which is the subject of this action.
        Case 4:20-cv-00976 Document 31 Filed on 08/04/21 in TXSD Page 2 of 3



                                                  II.

        In light of the Defendant's default and the nature of Plaintiffs claims, the Court orders as

follows:

        It is ORDERED, ADJUDGED AND DECREED that the material allegations of the

Complaint be and are deemed admitted as to Defendants Jessica Kelly, Kiersten Kelly, and Clayton

Kelly. It is further,

        ORDERED, ADJUDGED AND DECREED that an event of default has occurred on that

certain Note ("Note") in the original principal sum of $99,898.00, payable to Wells Fargo Home

Mortgage, Inc. ("Wells Fargo"), bearing interest at the rate of 7.37500% per annum. It is further,

         ORDERED, ADJUDGED AND DECREED that that certain Deed of Trust dated

December 27, 2000, signed by Scott Kelly and Holli Kelly, and recorded in the official public

records of Harris County, Texas, as Instrument Number U813975 (hereafter "Security

Instrument"), provides Plaintiff, as the mortgagee of the Security Instrument, in the event of a

default on the obligations on the Note, with a first lien security interest on that certain real property

commonly known as 15818 Oakendell Drive, Houston, TX 77084, and more particularly described

as follows:

                 LOTS THIRTY-FIVE (35) AND THE ADJOINING WESTERLY
                 2.5 FEET OF LOT THIRTY-SIX (36), IN BLOCK THIRTY-NINE
                 (39), OF THE CORRECTED PLAT OF BEAR CREEK VILLAGE,
                 SECTION TWO (2), AN ADDITION IN HARRIS COUNTY,
                 TEXAS, ACCORDING TO THE MAP OR PLAT THEREOF
                 RECORDED IN VOLUME 215, PAGE 47, OF THE MAP
                 RECORDS OF HARRIS COUNTY, TEXAS. (The "Property").

It is further,

        ORDERED, ADJUDGED AND DECREED that Plaintiff is the mortgagee of the

Security Instrument. It is further,
       Case 4:20-cv-00976 Document 31 Filed on 08/04/21 in TXSD Page 3 of 3



        ORDERED, ADJUDGED AND DECREED that the following are secured by the

Security Instrument on the Property: the outstanding balance of the Note, including attorney's fees;

pre-judgment interest; post-judgment interest; and costs of court. It is further,

        ORDERED, ADJUDGED AND DECREED that due to event of default on the Note,

Plaintiff, or its successors or assigns, may enforce its Security Instrument against the Property

through non-judicial foreclosure of the Property as provided in the Security Instrument and Texas

Property Code § 51.002. It is further,

        ORDERED, ADJUDGED AND DECREED that, should Plaintiff proceed with

foreclosure on the Property then, the purchaser at the foreclosure sale will be vested with all of

Defendant's interest, rights, and title in the Property. It is further,

        ORDERED, ADJUDGED AND DECREED that Plaintiff may further communicate with

Defendants, and all third parties reasonably necessary to conduct the foreclosure sale. It is further,

        ORDERED, ADJUDGED AND DECREED that all costs are to be taxed against the

Defendants as a further obligation on the Note. It is further,

        ORDERED, ADJUDGED AND DECREED that Plaintiff is awarded reasonable and

necessary attorney's fees in the amount of $6,162.20. Attorney's fees are awarded as a as an

additional debt secured by the Security Instrument. It is further,

        ORDERED, ADJUDGED AND DECREED that this is a final judgment and any relief

not awarded herein is DENIED.



                       Y
                           �.


        Signed this            day of



                                                         U.S. DISTRICT JUDGE
